Title: From Benjamin Franklin to William Temple Franklin, 19 September 1776
From: Franklin, Benjamin
To: Franklin, William Temple


Dear Billy
Philada Sept. 19. 1776
I received yours of the 16th, in which you propose going to your Father, if I have no Objection. I have consider’d the matter, and cannot approve of your taking such a Journey at this time, especially alone, for many reasons which I have not time to write. I am persuaded, that if your Mother should write a sealed Letter to her Husband, and enclose it under Cover to Govr. Trumbull of Connecticut, acquainting him that it contains nothing but what relates to her private Family Concerns, and requesting him to forward or deliver it, (opening it first if he should think fit) he would cause it to be deliver’d safe without opening. I hope you do not feel any Reluctance in returning to your Studies. This is the Time of Life in which you are to lay the Foundations of your future Improvement, and of your Importance among Men. If this Season is neglected, it will be like cutting off the Spring from the Year.
Your Aunt had the Carelessness to send the Bundle containing your Wastecoat, undirected, by Prichard. He forgot where he was to leave it, and with his usual Stupidity carried it to your House and brought it away again without asking a Question about it till he came home. He has also brought away the Razor Case you lent to Mr. Adams. We shall send both when there is another Opportunity; for one has since been miss’d, that of Mr. Bache, who intended calling to see Mrs. Franklin. There seems to be a kind of Fatality attending the Conveyance of your Things between Amboy and Philadelphia. Benny had written as I told you, but his Letter it seems was not sent. It was thought to be too full of and so unintelligible by the dividing Words in the Middle, and joining Ends of some to Beginnings of others, that if it had fallen into the Hands of some Committee it might have given them too much Trouble to decypher it, on a Suspicion of its containing Treason, especially as directed to a Tory House. He is now diligent in learning to write better, that he may arrive at the Honour of Corresponding with his Aunt after you leave her. Mr. and Mrs. Green went from hence on Monday, on their Return. I wish they may be in time to cross the North River safely at some of the upper Ferries. My Love to your good Mama, and Respects to her Friends in the Family. Your Aunts join in best Wishes, with Your affectionate Grandfather
B Franklin

They desire I would express more particularly their Love to Mrs Franklin.

 
Addressed: To / Mr William Temple Franklin, / at Mrs Franklin’s / Perth Amboy / B Free Franklin
Notation: B. Franklin Esqr to his Grandson Philada. Sepr. 19th. 1776
